Citation Nr: 1634842	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  10-47 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Education Center
in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA educational assistance benefits, in the amount of $3000.00, to include the question of whether the debt was properly created.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from March 1965 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 decision of the VA Education Center in Muskogee, Oklahoma.  In the June 2010 decision, the Committee on Waivers and Compromises (Committee), inter alia, notified the Veteran that he was responsible for repayment of a debt in the amount of $3000.00 for an advance payment of educational assistance benefits.  The Veteran disagreed with the denial of his waiver request in September 2010.  A statement of the case (SOC) was issued in November 2010, and the Veteran filed a timely substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) in December 2010.

The Board was scheduled for a Board hearing in February 2012.  He failed to appear for the hearing without explanation and has not requested that he be scheduled for another Board hearing.  Therefore, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

In a December 2014 properly executed VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, the Veteran appointed The American Legion as his representative.  Accordingly, The American Legion has a general power of attorney related to the Veteran's claim before VA.  The Veteran has not revoked The American Legion's general power of attorney, but, in a May 2016 memorandum, a representative from The American Legion indicated that the organization refused to act as the Veteran's representative in this matter.  In a subsequent May 2016 letter, the Board inquired if the Veteran wished to appoint a new representative.  As The American Legion has not made an appropriate motion to withdraw representation, as prescribed by  38 C.F.R. § 20.608, and the Veteran has not appointed a new representative, the Board continues to recognize this organization as the representative in this appeal.

In May 2013, the Board remanded the claim on appeal for further action.   After accomplishing such, the agency of original jurisdiction (AOJ) continued the previous denial (as reflected in a July 2015 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development needed to fairly adjudicate the claim herein decided has been accomplished.

2.  In December 2009, the Veteran requested advanced payment of VA educational assistance benefits in the amount of $3,000.00, thereby creating a valid debt.

3.  In December 2009, contrary to what he represented, the Veteran had not applied for VA education benefits in 2009 and was not eligible for VA education benefits.


CONCLUSIONS OF LAW

1.  The debt created by the advance payment of VA educational assistance benefits in the amount of $3,000.00 is valid.  38 U.S.C.A. §§ 501, 3323 (West 2014); 38 C.F.R. §§ 1.911, 21.9695 (2015).

2.  Waiver of recovery of the overpayment of VA educational assistance benefits in the calculated amount of $3000.00 is precluded by reason of misrepresentation of a material fact and bad faith on the part of the Veteran.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

In this case, the Veteran has been notified of the reasons for the denial of his claim, and has been afforded ample opportunities to present evidence and argument in support of his claim.  The Board finds that these actions satisfy any fundamental due process owed him.  Notably, the United States Court of Appeals for Veterans Claims (Court), however, has consistently held that the VCAA's notice provisions do not apply in waiver cases.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002).   Moreover, in any event, where, as here, the claim is essentially being denied as a matter of law, , the duties imposed by the VCAA are not applicable.  See , e.g., Sabonis v. Brown, 6 Vet.App. 426, 430 (1994). 

Additionally, the Board finds that there has been substantial compliance with Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In the May 2013 Remand, the Board  instructed the AOJ to afford the Veteran an additional opportunity to provide verification of his enrollment in an educational program in the Fall of 2009.  Pursuant to the Remand instructions, the AOJ sent a letter to the Veteran in May 2015 requesting that he provide the aforementioned documentation; however, he failed to respond.  As discussed above, the Veteran's claim was then readjudicated in the July 2015 SSOC.  Thus, the Board finds that, as the AOJ complied with the remand directives, to the extent possible, and that the purpose of prior remand directive was fulfilled.  Accordingly, no further action in this regard is required.

II.  Factual Background 

In December 2009, VA received the Veteran's request for a $3,000 advance payment for his education benefits.  Under the pertinent education benefits program, VA offered advance payments to veterans who were enrolled in the Fall 2009 term of school under one of VA's educational benefit programs, but had not yet received their VA education benefits for Fall 2009.  When the Veteran made this request, he certified that he was enrolled in school for the Fall 2009 term, that he was eligible for VA education benefits, and that he had not yet received payments due for Fall 2009.  He also certified that he understood that he would have to repay the advance or any duplicate payment(s) that he received.  Subsequently, VA issued the advance payment pursuant to the Veteran's request.
In February 2010, the VA Debt Management Center (DMC) began collections of the advance payment and established a $3,000 debt under the Veteran's education record.  The DMC notified the Veteran of that debt and of his responsibility for repayment of the $3,000 that he had received.

In June 2010, VA received the Veteran's request for a waiver of indebtedness of the $3,000 advance payment that he had received.  Along with that request, the Veteran submitted a Financial Status Report.

In June 2010, the Committee reviewed the Veteran's request for waiver of the $3,000 advance payment.  The Committee determined that, as VA had received no evidence that the Veteran was either enrolled in school for Fall 2009 or had applied for VA education benefits, waiver must be denied because the Veteran had acted in bad faith in his December 2009 application for advance payment.  The Veteran was notified of the Committee's decision in a June 2010 letter.

In September 2010, the Veteran filed a notice of disagreement (NOD) contesting the Committee's decision to deny waiver of the $3,000 advance payment.

III.  Analysis

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In this regard, the Board notes that the Veteran has not challenged the amount of the debt, which has been calculated in the amount of $3,000.00, but rather has alleged that he did not think he was required to repay the debt as he was enrolled in an education program in the Fall of 2009.  See the Veteran's NOD dated September 2010 and his substantive appeal (via a VA Form 9, Appeals to the Board of Veterans' Appeals) dated December 2010.

Notably, the primary purpose of the advance payment was to create an overpayment in order to allow the Veteran earlier access to educational assistance payments.  The advance was, essentially, a loan which was to be paid back by offsets from future education benefits.  Because the advance payment by definition necessitated the creation of a debt, the Board concludes that the debt in the amount of $3,000 for an advance payment of educational assistance benefits was properly created.  Generally, an overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  38 U.S.C.A. § 3323 (West 2014); 38 C.F.R. § 21.9695 (2015).

Thus, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  See Narron v. West, 13 Vet. App. 223 (1999).  

The Board will now turn to the question of whether waiver of the recovery of the properly created $3,000 overpayment is warranted.  

A waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and good conscience" means fairness to both the Veteran and to the government.  38 C.F.R. § 1.965(a) (2015).  Under the regulation, "equity and good conscience" involves a variety of elements:  (1). fault of the debtor, (2). balancing of the faults, (3). undue hardship, (4) whether recovery would defeat the purpose of the benefit, (5). unjust enrichment, and (6). changing position to one's detriment.  38 C.F.R. § 1.965.  The list of elements is not all-inclusive.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

However, the law precludes waiver of recovery of an overpayment or waiver of collection of any indebtedness where any one of the following elements is found to exist:  (1). fraud; (2). misrepresentation of a material fact; (3). bad faith.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. § 1.965(b) (2015).  Only one of the three elements (fraud, misrepresentation, or bad faith) need be shown to preclude consideration of waiver of recovery of the indebtedness.  38 U.S.C.A. § 5302(c).  In other words, any indication that a claimant committed fraud, misrepresentation of a material fact, or bad faith in connection with his receipt of VA benefits precludes the Board from granting a waiver of recovery of the overpayment.  This parallels the "clean hands" doctrine familiar in equity cases; only if a Veteran is free from all taint of fraud in connection with his claim for benefits may waiver on account of "equity and good conscience" be considered.  See Farless v. Derwinski, 2 Vet. App. 555 (1992).

VA regulations define "bad faith" as unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  Richards v. Brown, 9 Vet. App. 255 (1996); 38 C.F.R. § 1.965(b) (2015).

In this matter, the Committee determined, in its June 2010 decision, that waiver of recovery of the Veteran's overpayment debt is prohibited because the overpayment of educational benefits was the result of bad faith on the part of the Veteran.  38 U.S.C.A. § 5302(c).  In its decision, the Committee noted that the Veteran had certified he was enrolled in school in the Fall 2009 term, he was eligible for VA education benefits, he had not yet received payments due to him in the Fall 2009 and he understood that he would have to repay the advance or any duplicative payments made to him at the time he applied for the advanced payment.  The Committee also found that the Veteran knew or should have known that he was not enrolled in school for the Fall 2009 term or eligible for the advance at the time he applied for the benefit, and hence, acted in bad faith.

After considering the record, the Board agrees with the RO's finding of bad faith.  In addition, the Board finds that the Veteran misrepresented a material fact in his application for advance payment.  Consequently, a waiver of recovery of that overpayment is automatically precluded.  Specifically, when the Veteran submitted the application seeking an advance payment of educational benefits in December 2009, he certified that he was entitled to VA education benefits and that he had applied for said benefits.  However, the evidence of record does not demonstrate that the Veteran was enrolled in classes for the Fall 2009 term, or had applied for VA education benefits, aside from the advance payment.  As noted above, the Veteran has been given ample opportunity to provide documentation of his enrollment, but has declined to do so.  See 38 U.S.C.A. § 5107(a) (it is the claimant's responsibility to support a claim for VA benefits).

In view of the above, the Board concludes that the Veteran's application for advance payment included a misrepresentation of a material fact, and that his actions in submitting the application constituted bad faith.  Specifically, the Veteran committed a misrepresentation of material fact when he certified his eligibility for advance payment of VA educational benefits in his December 2009 application for advance payment.  He further misrepresented a fact when he stated that he had been enrolled in courses in the Fall 2009 term.  Additionally, in completing the application form, he certified that his representations contained therein were true and correct to the best of his knowledge and belief.  Consequently, his action in submitting this claim form was in bad faith.

Accordingly, as the Veteran committed a material misrepresentation of fact and acted in bad faith in the creation of the $3000.00 educational assistance benefits overpayment, waiver of recovery of this amount is precluded by law.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.962, 1.965.  Hence, the principles of equity and good conscience, such as any current financial hardship, are not for consideration.  As material misrepresentation of fact and bad faith are shown by the preponderance of the evidence, the benefit-of-the-doubt  doctrine does not apply (see, e.g., 38 U.S.C.A. § 5107(b) (West 2014), 38 C.F.R. § 3.102 (2015), and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990)),  and the claim for waiver of recovery of the overpayment  must, therefore, be denied.





ORDER

Waiver of recovery of a properly-created debt resulting from an overpayment of VA educational assistance benefits in the amount of $3,000.00 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


